Citation Nr: 1136240	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-01 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for Boeck's sarcoidosis involving hilar mediastinal and inguinal nodes with splenomegaly lymphoma.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971; he also served in the Army National Guard from May 20, 1976 and May 19, 1980, to include active duty for training (ACDUTRA) from July 23, 1976 to August 8, 1976, from June 10, 1977 to June 26, 1977, from July 28, 1978 to August 13, 1978, and from August 1, 1979 to August 26, 1979, and various periods of inactive duty for training (INACDUTRA).  

This matter came before the Board of Veterans' Appeals (Board) initially on appeal from a July 2008 rating decision in which the RO denied all of the above service-connection claims.

In January 2011, the Board remanded the case for additional development.

The appeal again is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action, on his part, is required.


REMAND

A remand by the Board confers upon the appellant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In compliance with instruction paragraphs 1 and 2 of the Board's remand, the AMC associated the appellant's available service personnel and treatment records pertaining to his service in the Missouri Army National Guard with claims file on March 8, 2011, which showed the periods that the appellant served on ACDUTRA with the Army National Guard as listed in the Introduction.  Although the appellant was provided with VA audio and respiratory examinations and etiological opinions were provided with regard to the Veteran's period of active duty service in compliance with instruction paragraphs 3 and 4, the VA examiners failed to provide the requested etiological opinions with regard to the appellant's Army National Guard service.  This must be corrected on remand.  

In this regard, the Board notes that the appellant has asserted that that he was diagnosed with sarcoidosis while serving with the National Guard in May 1979; that he told the July 2008 VA audio examiner that his hearing loss and tinnitus began 20 to 40 years ago, not 20 years ago; that his tinnitus started when he was in Vietnam and worsened during his years in an Army National Guard artillery unit; and that his hearing impairment also worsened as a result of his Army National Guard service.  The Board notes that the RO conceded exposure to acoustic trauma as a heavy truck driver during service in the Republic of Vietnam.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Under 38 U.S.C.A. § 101(22) (a) and (c) (West 2002), ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  38 C.F.R. § 3.6(c) (2011).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Therefore, for disorders claimed to have been incurred or aggravated during ACDUTRA or INACDUTRA, the appellant must establish a service-connected disability in order to achieve status as a veteran.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  On remand, VA should inform the appellant of the provisions of the law/regulations applying to service connection for disabilities claimed as due to ACDUTRA or INACDUTRA as a member of the Army National Guard.

Moreover, although certain chronic diseases such as sarcoidosis and sensorineural hearing loss may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active duty, this presumption does not apply to ACDUTRA or INACDUTRA service.  38 U.S.C.A. §§ 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  Thus, for such diseases, the evidence must show that his sarcoidosis was incurred in or aggravated while performing ACDUTRA or that his hearing loss was incurred in or aggravated while performing ACDUTRA or was due to an injury incurred or aggravated by INACDUTRA.   

Finally, on remand, the appellant should be asked to identify healthcare providers who may still have treatment records pertaining to the claimed disabilities and to sign authorization for release of records to be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his representative a letter explaining that service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by INACUDUTRA.  Also, request that the Veteran identify VA and non-VA healthcare providers who have treated him for sarcoidosis, hearing loss and tinnitus and may still have treatment records and ask him to provide authorization to enable VA to obtain all pertinent private medical records, to include from his primary care physician, Dr. John O'Brien.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After completion of 1 above, to the extent possible, furnish the claims file to appropriate physician/
audiologist (preferably the February 2011 VA respiratory and the July 2011 VA audio examiner, if available) to review the claims file and provide an addendum etiological opinion(s) with regard to the appellant's Army National Guard service.  The entire claims file, to include a complete copy of this REMAND and the January 2011 REMAND, must be made available to the designated physician/
audiologist, and the addendum opinion(s) should include discussion of the Veteran's documented medical history and assertions (see discussion on page 3 above).  The appellant served as a gunnery Sergeant in the Army National Guard from May 20, 1976 and May 19, 1980, to include ACDUTRA from July 23, 1976 to August 8, 1976, from June 10, 1977 to June 26, 1977, from July 28, 1978 to August 13, 1978, and from August 1, 1979 to August 26, 1979, and various periods of INACDUTRA.  With respect to each such diagnosed disability, the appropriate physician/audiologist should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the appellant's sarcoidosis was incurred in or aggravated while performing ACDUTRA in the Army National Guard or his hearing loss and/or tinnitus was incurred in or aggravated while performing ACDUTRA or was due to an injury incurred or aggravated by INACDUTRA in the Army National Guard.

The appropriate physician/audiologist should set forth all findings, along with complete rationale for the conclusions reached, in a printed report.  If any requested opinion cannot be given, he/she should state the reason(s) why.

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, 11 Vet. App. at 271.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the service-connection claims on appeal, to include on the basis of the appellant's Army National Guard service, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


